Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/10/2020, 11/15/2020, 07/02/2020, 04/03/2020 (3) and 02/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 5, 7, 9-10 and 13-14 of U.S. Patent No. 10,595,442 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the pending claims are present in the claims of U.S. Patent No. 10,595,442 B2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 11 recites two instances of “the corresponding channel” in Lines 3 and 5 which lack antecedent basis in the claims. For purposes of applying prior art, these phrases will be examined as “a corresponding channel.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 6-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nicolai (DE 19615759 A1).
Claim 6; Nicolai discloses an equipment structure (10) capable of containing data processing equipment (Figure 1 and ‘switch cabinet’ from Description) comprising: a plurality of vertical (11, 13) and horizontal frame components (12, 14), which, together, define an equipment structure frame (10); a plurality (Paragraph [0026]) of panels (40) disposed relative to the equipment structure frame to define a periphery (Figure 1); and at least one gusset (20) connecting at least one of the vertical frame components (11, 13) with at least one of the horizontal frame components (12, 14), the at least one gusset (20) comprising: including a body (21, Figure 3), having a triangular shape (As displayed in Figure 3), and first and second mounting plates (22, 24), wherein each mounting plate extends generally perpendicularly from a respective edge of the body (As is displayed in Figure 3), and wherein each mounting plate includes a mounting aperture (25), wherein each mounting plate accommodates a 60) extending through the mounting aperture (25) such that one of the pair of mounting plates is secured to the at least one vertical frame component (11, 13, Figure 1) and the other of the pair of mounting plates is secured to the horizontal frame component (12, 14, Figure 1).
Claim 7; Nicolai discloses wherein at least one of the plurality of vertical and horizontal frame components is a strut (11, 12, 13, 14) having each of which has a uniform cross-section (Cross-section of 11, 13 or 12, 14 as is displayed in Figure 1).
Claim 8; Nicolai discloses wherein the strut is a vertical frame component (11, 13).
Claim 9; Nicolai discloses wherein the strut is a horizontal frame component (12, 14).
Claim 10; Nicolai discloses wherein each of at least one of the vertical frame components (11, 13) and at least one of the horizontal frame components (12, 14) is an strut (Figure 1) having identical dimensions with each other (Cross sections of 11/13 and 12/14 displayed as being identical in Figure 1).
Claim 11; Nicolai discloses wherein one of the fasteners (60, Figure 1) extends through the mounting aperture (23) of one of the mounting plates (22, 24) and is received within a corresponding channel (19) of the at least one vertical frame component (11, 13), and the other of the fasteners (60, Figure 1) extends through the mounting aperture (23) of the other of the mounting plates (22, 24) and is received within the corresponding channel (19) of the at least one horizontal frame component (12, 14).
Claim 12; Nicolai discloses an equipment structure (10) capable of containing data processing equipment (Figure 1 and ‘switch cabinet’ from Description) comprising: a plurality of vertical (11, 13) and horizontal frame components (12, 14), which, together, define an equipment structure frame (10); a plurality (Paragraph [0026]) of panels (40) disposed relative to the equipment structure frame (Fig. 1) to define a periphery (Fig. 1); and a gusset (20) connecting one of the vertical frame components (11, 13) with one of the horizontal frame components (12, 14), the gusset (20) including a body (21), having a triangular shape (Figure 3), and a mounting plate (22, 24) extending generally perpendicularly from one Figure 4), the mounting plate including a mounting aperture (23); wherein at least one of the vertical frame component (11, 13) and the horizontal frame component (12, 14) with which the gusset (20) is connected is an strut (Figure 1) having a uniform cross-section (Cross-section of 11, 12 or 13, 14 as is displayed in Figure 1), the  strut including at least one channel (19) extending along a side thereof (Figure 1); and wherein the mounting plate accommodates a fastener (60) extending through the mounting aperture and received within the at least one channel of the  strut (As is seen in the connection of 60 in Figure 1).
Claim 13; Nicolai discloses wherein the at least one channel is a first channel (Figure 1), and wherein the strut further includes a second channel (Perpendicular channels 19 shown in Figure 1 or outward extending channels on opposite side of vertical struts 11, 13 as seen in Figure 1) extending along an opposite side thereof (Figure 1).
Claim 14; Nicolai discloses wherein the first and second channels of the  strut are aligned with each other (Outwardly extending channels aligned with channels 19 as seen in Figure 1).
Claim 15; Nicolai discloses wherein the strut includes one or more ledges (Outturned flanges on periphery of struts 11, 13) to accommodate a thickness of one of the plurality of panels (Attaching to panels 40 as seen in Figure 1).
Claim 16; Nicolai discloses wherein the strut is a vertical frame component (11, 13).
Claim 17; Nicolai discloses wherein the strut is a horizontal frame component (12, 14).
Claim 18; Nicolai discloses wherein each of the vertical frame component and the horizontal frame component (11, 12, 13, 14) with which the gusset is connected (Figure 1) is an strut having identical dimensions with each other (Cross sections of 11/13 and 12/14 displayed as being identical in Figure 1).
Please note; the term “extruded” is herein considered a Product-by-Process limitation (See MPEP 2113).  “…determination of patentability is based on the product itself. The patentability of a .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicolai (DE 19615759 A1) in view of Watts (US 2012/0080984 A1).
Claim 1; Nicolai discloses a method of arranging frame components (11, 12, 13, 14 Figure 1) at an angle (Figure 1) within an equipment structure (10) capable of containing data processing equipment (Figure 1 and ‘switch cabinet’ from Description), the method comprising: providing first and second  struts (11, 12 or 13, 14 of Figure 1), each of which has a uniform cross-section (Cross-section of 11, 12 or 13, 14 as is displayed in Figure 1) and includes at least one channel (19) extending along a side thereof (Figure 1); providing a gusset (20) including a body (21, Figure 3), having a triangular shape (As displayed in Figure 3), and first and second mounting plates (22, 24), wherein each mounting plate extends generally perpendicularly from a respective edge of the body (As is displayed in Figure 3), and wherein each mounting plate includes a mounting aperture (25), positioning a first fastener (60) through the mounting aperture of the first mounting plate (60 shown horizontally installed in Figure 1) and into the at least one channel (19) of the first  strut (11, 13); and positioning a second fastener (60) through 60 shown vertically installed in Figure 1) and into the at least one channel (19) of the second  strut (12, 14).
Nicolai does not expressly disclose a positioning tab; placing the positioning tab of the first mounting plate into the at least one channel of the first strut; placing the positioning tab of the second mounting plate into the at least one channel of the second strut.
Watts discloses a positioning tab (Square protrusions exiting back of corner bracket 14); placing the positioning tab of the first mounting plate (Angled flanges of 14 as seen in Figure 6A) into the at least one channel (40) of the first  strut (Vertical 42, Figure 5B); placing the positioning tab (Square protrusions exiting back of corner bracket 14) of the second mounting plate (Angled flanges of 14 as seen in Figure 6A) into the at least one channel (40) of the second  strut (Horizontal 42, Figure 5B) for the purpose of aiding the alignment of the corner bracket 14 in connection with the angled struts 42 before fasteners are applied to capture the angled connection.
At the time of the invention was made, it would have been obvious to a person having ordinary skill in the art to provide the invention of Nicolai with a positioning tab; placing the positioning tab of the first mounting plate into the at least one channel of the first  strut; placing the positioning tab of the second mounting plate into the at least one channel of the second  strut, as taught by Watts, in order to provide an alignment aid to assist in the mechanical connection of the angled struts via fasteners 60 so as to prevent the bracket and struts from shifting during installation. 
Claim 2; Nicolai discloses wherein the first strut is a vertical frame component (11, 13) and the second strut is a horizontal frame component (12, 14).
Claim 3; Nicolai discloses wherein the first and second struts are arranged at a perpendicular angle relative to one another (Right angled relationship of Figure 1).
Claim 4; Nicolai discloses wherein the first and second struts have identical dimensions (Cross sections of 11/13 and 12/14 displayed as being identical in Figure 1
Claim 5; Nicolai discloses wherein the first and second fasteners are threaded fasteners (Screws 60).
Claim 19; Nicolai does not expressly disclose wherein the mounting plate includes at least one positioning tab that extends into the at least one channel of the strut.
Watts discloses a positioning tab (Square protrusions exiting back of corner bracket 14); placing the positioning tab of the first mounting plate (Angled flanges of 14 as seen in Figure 6A) into the at least one channel (40) of the first  strut (Vertical 42, Figure 5B); placing the positioning tab (Square protrusions exiting back of corner bracket 14) of the second mounting plate (Angled flanges of 14 as seen in Figure 6A) into the at least one channel (40) of the second  strut (Horizontal 42, Figure 5B) for the purpose of aiding the alignment of the corner bracket 14 in connection with the angled struts 42 before fasteners are applied to capture the angled connection.
At the time of the invention was made, it would have been obvious to a person having ordinary skill in the art to provide the invention of Nicolai with wherein the mounting plate includes at least one positioning tab that extends into the at least one channel of the strut, as taught by Watts, in order to provide an alignment aid to assist in the mechanical connection of the angled struts via fasteners 60 so as to prevent the bracket and struts from shifting during installation. 
Please note; the term “extruded” is herein considered a Product-by-Process limitation (See MPEP 2113).  “…determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” Therefore, the end resulting structure of the claims has been considered and recited above in the rejection text.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J GITLIN whose telephone number is (571)270-5525.  The examiner can normally be reached on Monday through Thursday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.G/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635